Case 3:18-cv/05929-BHS;JRO | Bocument'ad 2Aledddidsr20 'P4ge 1 of 3

Plaintil’s Response tn Dadenarets Responce bo

 

Plaintt ss Ves nonce. kes De lencos Motion foe

 

 

preach Duckore raga A

 

 

\ Ino doSence. coisas Lo Manioulake wc Aor teu,

 

Laks court buy bales actuaries  aqainst Lye Daiichi z

 

_ ¢ J
\\ne Nec ts uemnelen, Ly this case, Oo as all cease

 

 

bi ig WAZ Rows Lat ib iD uno. people, \ ve Corecas,

 

Shhh | pound © ah vapr abapiak: awe CROW Wi aws Las a ta\s

 

O Wwomaws brows , N)© wrothexe. Vow) betes, AG other

 

wwe excuse thy ethevd oe a eo ¢ ond No walter

 

LA sla 2 tes Aed OTR) rot Lly LOO VAAN i 2 Cis Gpeanck polavinnlo

 

ine Leon Sqeud onete wrestle. _ eablsi Wes becoerts, “bulle, es , are

 

gemelei lic. ae AWA OWE “indlndtn inmates » is Sovtrcil lescurtt.

 

 

2, the Video of Hw incident ob gabe SS im CRC,

 

on 4 lo/18., clooe| tai aos eRe Wenders black gloved

 

hand on mu (ody Ceoast. Neoreo eee as tach + | whic

 

1S booed on | LL. D. \ Joeal Arnal ‘ted lao y Slows Mat

 

 

Wes Pequacdloass of \norn long, Jonty, Loe ay Sealy
Cemmulbed WAL ro still Sotially (rescued Me.

 

 

3. OF tno LQ - fla Rest =“ ca RolaeS CIO's Wan dene

 

ond vee os leanside eulu OVA  oComsionS.

 

Lyrxt 1 us seartened C 822, /18 and YWO/I8)

 

a - C/O's Covtiacm eds Orme Einlint rot Daou,

 

CMissew + Wondoes concidoevd Raabe ‘pad

 

 

 
Case 3:18-cv-05929-BHS-JRC Document 48 Filed 04/03/20 Page 2 of 3

 

 

Chose. Veeaas URE, 5 1b Sally Rainclae Cowcligng aid [|
Ziplode bad ot cote on 8/27/18 yl stote issucal

 

V
ball-pstuat. ew ON q b/I8. ‘Ehene searches aly

 

wide _| bere lla Ok \wanel Sell ot (Leen y 20 tho Chatan

 

sk Teeny Woatnes (Wendoes Decl.) 84,5"... MawLin

 

Ol urea Nad Seuredatine Mouekivn roast Snopeaed bo

 

 

Qo
Weare oe ' Qie ale So ace Nissen E Weesears Decl) q| 84,
and Suton Lacaquatacrs ( Lomunas Decl. Y414)4, Lene

 

Clatwes Ate contre diced buy no Beloutere. Obseeyabion

 

 

C
Eurtaey's ‘ awa CRO C CANAAONE On FS

 

4, Dedemdonabs woke o false claiua whew slahua,

 

Prat Unie Seavclwa C/O05 Nissen ond Wondows

 

per darned » rae. bine roiend peneclig. ical Clb\ecksues pis,

 

couktunchic Ace toy occa, Ochyo\ pe aosloe icon lat erktuve

 

and oolicul hy ‘cus stectes Qo salaana cae co Shar cles

 

CAVALLA “wed eaua G sotbes rou must Site On NRo pes bu

 

fiasvatbdou teu yPalicy nse es bro, Lega beau tone

 

weeds bo loo log ood ves dro Sinmnatess elma oe O\pearve en

 

Cink, (Roc) Sh cad tot tne hawneckes Councilor

 

is to Nose Pe. situocicun Reparaked in the BOS

 

Witla thee Iwwmate,.

 

 

 

Lith WV gaw 4 wre Guach exe’ ue ein Gpueaa ab sock ive af
TD acle tho Couch _o please Usotela Le Video rans lt

 

WWowtroned y it Nas conc dobeemines that tis secs |

 

ip ot inappropeicte TN L_ accept: the COVIRE QUO Z but Til

 

Question Bae CORES objectivity. Ze tbs comet

 

{\ 0h G. 2
rae

 

 
Case 3:18-cv-05929-BHS-JRC Document 48 Filed 04/03/20 Page 3 of 3

 

 

Pe dle that leu nqptean bots cliteundan t Uloudures

indtoel AJC ina pple Oe tate, Z Z phd Lhis count hold

 

GF
Ely dries a ceounteble cov. hele ocltsv7rs.

 

 

 

Lespectilly submitted this clay att lypeill 2020.

 

 

dispel Gli. 22 2 Maske

Lillian B.A. Maetin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

POOre- 2

 

Q

 

 
